                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
                           Civil Action No. 3:19-cv-00148-MOC-DSC

 DEMELYN BOURGEAULT,

                  Plaintiff,

 v.
                                                                       ORDER
 LOWE’S HOME CENTERS LLC f/k/a
 LOWE’S HOME CENTERS INC. and
 LOWE’S COMPANIES INC.,

                  Defendants.

        THIS MATTER is before the Court following scheduling of a telephonic discovery

conference. The Court has carefully considered the parties’ written submissions received in advance

of the conference. The Court concludes that a telephone conference would not aid in the decisional

process. Accordingly, IT IS HEREBY ORDERED that:

        1. The telephone conference set for November 12, 2019 at 2:30pm is CANCELLED.

        2. Defendants’ objection to Plaintiff’s Rule 30(b)(6) deposition notice is OVERRULED.

        3. Testimony by Defendants’ Associate General Counsel Troy O’Neale is subject to attorney-

client and/or attorney work product privileges. Defendants’ objection to O’Neale’s testimony is

SUSTAINED.

        4. Defendants’ objection to the deposition of Adam Wingfield is OVERRULED. Wingfield

shall appear for his deposition at Plaintiff’s counsel’s office on either November 23, 2019 at 10:00

a.m. or December 2, 2019 at 10:00 a.m. Defendants may choose between those dates.

        5. Plaintiff shall notice Fred Anthony’s deposition on a mutually agreeable date.

        6. Defendants shall serve their expert report by November 18, 2019, but may supplement the

report by December 2, 2019. Said supplementation shall be for medical records received after service

of the initial report.
       7. Defendants shall respond to all other outstanding written discovery requests by November

27, 2019.

       8. The discovery deadline is extended to January 6, 2020.

       9. Finally, the Court notes that the parties accuse each other of failing to follow the Federal

Rules of Civil Procedure, the Local Rules, the Pretrial Order and Case Management Plan, and/or

other Orders in this case. There is a notable lack of cooperation on even routine matters such as the

scheduling of depositions. The Court warns the parties that sanctions may be imposed for failing to

comply with the Federal Rules of Civil Procedure, the Local Rules, the Pretrial Order and Case

Management Plan, and/or the Court’s other Orders. Sanctions may be imposed against the parties

and/or their counsel.

       The Clerk is directed to send copies of this Order to the parties’ counsel and to the Honorable

Max O. Cogburn, Jr.

       SO ORDERED.
                                          Signed: November 12, 2019




                                                 2
